Action to recover moneys alleged to have been advanced on behalf of defendant in connection with providing the cost of transportation of supplies belonging to defendant on various steamships sailing from New York city to Italy. Judgment and order dismissing the complaint, on the ground that the cause of action set forth in the complaint did not accrue within the time limited by law for the commencement of an action thereon, unanimously modified by striking out the provision for costs, and as so modified affirmed, without costs. No opinion. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.